        Case 1:18-cv-11924-FDS Document 57-1 Filed 05/10/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
     Plaintiff                       )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              ) CIVIL ACTION NO. 1:18-CV-11924-FDS
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
    Defendant                        )
___________________________________ )

                                CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s Memorandum of Law in Opposition to

Defendant’s Motion for Summary Judgment were filed today, May 10, 2019, with the Court

Clerk, through the ECF system, to be sent electronically to the registered participants as

identified on the Notice of Electronic Filing (NEF).



May 10, 2019                                 Respectfully submitted,



                                             “/s/”Deborrah M. Dorman
                                             Deborrah M. Dorman, Esq., #635729
                                             Law Office of Deborrah M. Dorman
                                             Post Office Box 944
                                             Tisbury, MA 02568
                                             (774) 563-0040
                                             dormandmd@aol.com
